Citation Nr: 0407238	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 60 percent disabling.  

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person 
or by reason of being housebound.

3.  Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only. 

4.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.   


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
October 1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 RO decision.

The Board notes that the issue of entitlement to a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing will be the subject of 
the Remand that follows the decision in this document herein 
below.  This issue is being remanded to the RO via the 
Appeals Management Center, in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires treatment with an insulin pump, a restricted diet, 
and a regulation of activities; diabetic complications 
include peripheral neuropathy of both upper and lower 
extremities, of which each extremity is separately evaluated 
as 20 percent or more disabling; and, there have been recent 
episodes of hypoglycemic reactions requiring hospitalization.



2.  The veteran's service-connected disabilities consist of 
diabetes mellitus (rated as 100 percent disabling by the 
Board herein); peripheral neuropathy of the right lower 
extremity (rated 40 percent disabling); peripheral neuropathy 
of the left lower extremity (rated 40 percent disabling); 
peripheral neuropathy of the right upper extremity (rated 20 
percent disabling); peripheral neuropathy of the left upper 
extremity (rated 20 percent disabling); and, impotence (rated 
as noncompensable).

3.  The veteran's service-connected disabilities are shown to 
be so disabling as to render the veteran unable to care for 
his daily personal needs or protect himself from the hazards 
and dangers of daily living without care or assistance on a 
regular basis.

4.  As a result of his service-connected peripheral 
neuropathy, the veteran has permanent loss of use of both 
lower extremities for purposes of operating an automobile. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent rating 
for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 
7913 (2003).  

2.  The criteria for the assignment of SMC benefits based on 
the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. §§ 1114(l), 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.350(b)(2)(i), 3.352(a) (2003).

3.  The criteria for financial assistance in the purchase of 
an automobile and adaptive equipment have been met.  
38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. § 
3.808 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003) are applicable to the veteran's claims.  Insofar as 
the determinations made by the Board herein constitute 
complete grants of the benefits sought on appeal, however, no 
further notification or assistance is required to comply with 
the VCAA and the implementing regulations.

II.  Increased Rating for Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in claims for an 
increased rating; the more recent evidence is generally the 
most relevant in such claims, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected diabetes mellitus is 
currently evaluated as 60 percent disabling under 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Under that code, a 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

In this case, the veteran maintains that he meets the rating 
criteria for a 100 percent disability rating for his diabetes 
mellitus.  After a careful review of the record, the Board 
finds that the evidence as a whole supports the veteran's 
claim.  The relevant facts are as follows:

In a May 1998 decision, the RO granted a total disability 
rating based on individual unemployability due to the 
veteran's service-connected diabetes mellitus.  

An October 2001 VA outpatient record indicates that the 
veteran had hardened areas to both anterior thighs and 
lateral sides of the abdomen where he injected his insulin 
pump.  

Private medical records dated from August to October 2001 
indicate that the veteran was placed on an insulin infusion 
pump in 2000 and that his diabetes had been complicated by 
background diabetic retinopathy and rather marked peripheral 
neuropathy.  It was noted that the veteran's diabetes had 
apparently been quite labile, despite the placement of the 
insulin pump.  

Additional private medical records dated in January and 
February 2002 indicate that the veteran was seen for diabetic 
neuropathy bilaterally and was counseled regarding extra-
depth diabetic shoes.  He was also assessed as having 
problems with his insulin pump.  

VA outpatient records dated in February 2002 show that the 
veteran was evaluated as to the need for assistive devices 
due to his diabetes mellitus with severe neuropathy, which 
resulted in limited ambulation, lower extremity weakness, and 
an inability to walk safely.  The veteran received physical 
therapy intervention and was assessed as having progressive 
diabetes mellitus with lower extremity neuropathy 
bilaterally, which therapy could not slow.  He was referred 
to occupational therapy for evaluation due to other 
complaints consisting of edema of the hands, pain, and 
difficulty with activities of daily living.  

Medical records from Southwest Hospital dated in March 2002 
indicate that the veteran was admitted after passing out in 
the shower.  The veteran requested the VA to obtain these 
records because he stated on a consent form received in June 
2002 that he had had low blood sugars and passed out.  A 
triage record indicates that the veteran was brought to the 
hospital by ambulance and that he had a history of falls.  
The medical records show that he sustained a chest wall 
contusion and rib fractures and that he also had a diagnosis 
of diabetes mellitus for which he was on an insulin pump.    

VA outpatient records show that in April 2002 the veteran 
reported having frequent falls due to complications from 
diabetes mellitus.  He requested a wheelchair, for which he 
was subsequently fitted.  It was noted that he was 
independent and safe with a wheelchair.  In May 2002, it was 
noted that the veteran had a scooter to get around.  His 
recent fall resulting in treatment at the hospital was noted.  
The doctor also noted that the veteran had diabetic shoes.  
The assessment was diabetes mellitus Type I with neuropathy.  

On a September 2002 fee basis VA examination for evaluation 
of his diabetes mellitus, the veteran reported episodes of 
seizures or blackout spells related to fluctuations of his 
blood sugar levels.  He reported that he had passed out 
several times during the past year and had required emergency 
room care.  He reported that he saw his doctor at least nine 
times per year but was scheduled only every three months.  He 
stated that his diabetes had led to a restriction in his 
activities, a restricted diet that must be closely monitored 
to avoid blood sugar fluctuations, and a reduction in 
strength and endurance.  He reported other complications such 
as sexual dysfunction, urinary frequency, blurry vision, dry 
skin, and weight loss.  He indicated that he developed leg 
cramps after walking 20 to 30 feet.  His current treatment 
consisted of an insulin pump and insulin shots.  After 
clinical examination, the doctor diagnosed the veteran with 
diabetes mellitus with neuropathy involving the lower 
extremities.  The doctor further remarked that the veteran 
would require continuous medical assessments for regulation 
of his insulin therapy to avoid fluctuations in his blood 
sugars.  

Additional VA outpatient records show that the veteran was 
seen in September 2002 due to a recent "seizure," for which 
he was seen in a private hospital emergency room (records of 
such visit are not of record).  It was noted that the veteran 
was using about 120-140 units of Humalog daily.  The 
assessment included history of seizures, suspect hypoglycemia 
- questionable Tegretol (given for neuropathy) withdrawal.  
In October 2002, the veteran was seen in the mental hygiene 
clinic.  He complained that his diabetes was "really bad" 
and that he had had three ambulance rides since the spring 
attributed to hypoglycemia problems.  He stated that a woman 
(named in the record but whose relationship to the veteran 
was not clear) had quit her job to take care of him.  He also 
complained that physical therapy could not do anything to 
help him get around.  His medications included Glucagon for 
hypoglycemic spells, Insulin Lispro (Humalog injections), and 
glucose test strips.  In December 2002, it was noted that 
there had been no additional visits to the emergency room 
with hypoglycemia since the September visit.  It was noted 
that the veteran was on about 28 units per 24 hours on the 
insulin pump, with a total dosage with bolus Lispro of around 
80 units.  

In an April 2003 decision, the RO granted service connection 
for peripheral neuropathy of the right and left lower 
extremities and the right and left upper extremities, 
assigning a 40 percent evaluation for each of the lower 
extremities and a 20 percent evaluation for each of the upper 
extremities.  

In a statement received by the RO in June 2003, the veteran 
indicated that the only criteria for a 100 percent evaluation 
for his diabetes mellitus that he did not satisfy were the 
three hospitalizations per year or weekly visits to a 
diabetic care provider.  He argued that "VA has gotten out 
of the business of inpatient care" and that beds were full 
at the VA Medical Center nearest him.  He also stated 
contended that VA had a shortage of primary care physicians 
at the VAMC and VA outpatient clinic.  In other words, he 
stated that the VA did not have the capability of seeing him 
once a week for his diabetes.  He argued that his primary 
care physician will not "see [him] weekly under any 
circumstances" and that his diabetic care provider in 
Oklahoma City will not see him weekly as it was a one-way 
trip of 100 miles from his home.  He stated that the VA 
system did not have enough qualified doctors to provide the 
weekly services or inpatient care he required.  He maintained 
that he was often bedridden for two to three days at a time, 
and that he fell all the time trying to go from the bed to 
the bathroom or other rooms in his house because he could not 
control his leg muscles.  He stated that most of the time he 
used a cane, walker, or a wheelchair.  

As acknowledged by the veteran, the evidence does not show 
that he has episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, which are part 
of the criteria for the assignment of a 100 percent rating 
for diabetes mellitus.  Nevertheless, based on the severity 
of symptoms as reported on VA and private medical reports, 
the Board finds that the symptoms the veteran exhibits are of 
such severity as to affect his life and his ability to 
function to a degree that more nearly approximates the 
criteria for the assignment of a 100 percent rating.  
38 C.F.R. § 4.7.

Specifically, the VA and private evidence, together with the 
veteran's contentions, show that his blood sugar levels are 
quite labile, requiring an insulin pump and shots.  On at 
least one documented occasion, he passed out and required 
hospitalization.  His diet is restricted and he is also shown 
to be unemployable due to the severity of his diabetes 
mellitus.  His activities are likewise restricted, as 
evidenced by his need for assistive devices for ambulation so 
as to avoid falls.  While the medical evidence does not show 
that he has had a progressive loss of weight, he has had 
severe complications of diabetes mellitus that are separately 
evaluated at a compensable rate, as shown by the peripheral 
neuropathy of his upper and lower extremities.  It appears 
that the veteran also has diabetic retinopathy.  The Board 
finds that the severity of the veteran's diabetic symptoms 
have worsened to the extent that his disability picture more 
nearly approximates that required for a 100 percent rating 
under Code 7913.   

Accordingly, based upon consideration of all the evidence of 
record, the Board concludes that the service-connected 
diabetes mellitus warrants the assignment of a 100 percent 
evaluation.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  SMC

In this case, the veteran claims entitlement to SMC based on 
the need for regular aid and attendance on account of his 
service-connected diabetes mellitus and its severe 
complications.  

Special monthly compensation at the aid and attendance rate 
is payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).
 
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the  claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only  necessary that the evidence establish 
that the claimant is so  helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).  

It is not required that all of the of enumerated factors in 
the provisions of 38 C.F.R. § 3.352(a) be found to exist to 
establish eligibility for aid and attendance; such 
eligibility required at least one of the enumerated factors 
be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  The 
particular personal function that the veteran was unable to 
perform should be considered in connection with his condition 
as a whole, and it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  Id.  

SMC is also payable where the veteran has a single service-
connected disability rated as 100 percent, without resort to 
individual unemployability, and, in addition:  (1) has a 
service-connected disability or  disabilities independently 
ratable at 60 percent, separate and distinct from the 
100 percent service-connected disability, and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a result of his service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is  reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



The veteran is currently service-connected for the following 
disabilities:  diabetes mellitus (rated 100 percent herein 
above), peripheral neuropathy of the right lower extremity 
(rated 40 percent disabling), peripheral neuropathy of the 
left lower extremity (rated 40 percent disabling), peripheral 
neuropathy of the right upper extremity (rated 20 percent 
disabling), peripheral neuropathy of the left upper extremity 
(rated 20 percent disabling), and impotence (rated as 
noncompensable).  He is also entitled to SMC under 38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a), based on loss of 
use of a creative organ, as awarded in an April 2003 RO 
decision.  

By virtue of his service-connected disability ratings, the 
veteran has obvious significant impairment due to service-
connected disabilities.  The issue presented in this case is 
whether the veteran requires regular aid and attendance of 
another person or has been rendered housebound due to his 
service-connected disabilities.

On a May 2002 VA examination for housebound status or 
permanent need for regular aid and attendance, the doctor 
noted that the veteran was in a wheelchair and accompanied by 
his wife.  The veteran complained of weakness and painful 
hands and feet (neuropathies).  Examination revealed that he 
had swollen, non-reddened wrists and fingers on both hands.  
Regarding the upper extremities, he had good bilateral upper 
extremity strength with active range of motion.  Tinel's sign 
was positive on the left.  The hands and wrists were swollen, 
and the veteran was noted to have had a history of procedures 
on both hands for contractures and neuropathies.  Regarding 
the lower extremities, there was good active range of motion.  
Right lower extremity strength was fair plus, and left lower 
extremity strength was fair.  There was impaired lower 
extremity sensation to light touch and deep pressure.  The 
doctor noted that the veteran had fallen in the past due to 
poor balance and gait instability from the progressively 
severe diabetic neuropathy.  It was also noted that the 
veteran had had an increase recently in hand/wrist swelling, 
with a history of at least four prior surgical procedures on 
the hands.  His fingers would "catch," which limited his 
grasp.  

On the question of whether the veteran was able to walk 
without the assistance of another person, the doctor 
indicated "no."  The doctor further noted that the veteran 
could leave his home as desired, with use of a wheelchair, 
and that other aids were required for locomotion, such as a 
cane.  The veteran's diagnoses were diabetes mellitus I with 
neuropathy and depression.  The doctor also certified that 
the veteran required the daily personal health care services 
of a skilled provider without which the veteran would require 
hospital, nursing home or other institutional care.  

On a September 2002 fee basis VA examination to evaluate the 
veteran's diabetes mellitus, it was clinically observed that 
motor function in the upper and lower extremities was 
abnormal.  There was a reduction in grip strength in both 
hands, and there was reduced muscle strength and sensory 
function of the lower extremities.  Reflexes bilaterally in 
the right and left knee and ankle were zero.  The diagnosis 
was diabetes mellitus with neuropathy involving the lower 
extremities.  The doctor further remarked that the veteran 
could not perform his daily activities without assistance.  
That is, he could not work at any type of job that required 
moving, lifting, bending, pushing, or prolonged walking or 
standing.  

In an October 2002 VA outpatient record, the veteran reported 
that a woman (named in the record but whose relationship to 
the veteran was not clear) had quit her job to take care of 
him.  He also noted that physical therapy could not do 
anything from him to help him get around.  

In a statement received by the RO in June 2003, the veteran 
indicated that he frequently fell while trying to go from the 
bed to the bathroom or other rooms in his house.  He 
indicated that he was often bedridden for two to three days 
at a time.  He stated that he could not bathe himself.  He 
stated that most of the time he used a cane or a wheelchair 
because he could not control his leg muscles.  He indicated 
that his care provider was a qualified certified nursing 
assistant.  

The veteran has numerous service-connected disabilities that 
contribute to considerable impairment.  The Board finds that 
there is sufficient medical evidence to show that these 
disabilities, while not found to render the veteran 
permanently bedridden, do render him unable to independently 
perform activities of daily living.  The evidence shows in 
particular that one of the factors for aid and attendance - 
physical incapacity requiring care or assistance on a regular 
basis to protect the veteran from the hazards or dangers 
inherent in his daily environment - is present.  

In sum, the Board concludes that the veteran has met the 
criteria for the award of SMC benefits based on a need for 
regular aid and attendance of another person.

SMC based on the need for regular aid and attendance is a 
greater benefit than SMC on account of being housebound.  38 
U.S.C.A.  § 1114(l),(s) (West 2002).  Therefore the issue of 
entitlement to special monthly compensation on account of 
being housebound is moot. 

IV.  Automobile and Adaptive Equipment

The veteran claims financial assistance in the purchase of an 
automobile and adaptive equipment.  In a June 2002 statement, 
the veteran indicated that he was confined to a wheelchair 
and did not have a vehicle for transporting his wheelchair.  

As noted, service connection is in effect for diabetes 
mellitus, evaluated as 100 percent disabling herein above.  
Service connection is also in effect for severe complications 
of diabetes mellitus, to include peripheral neuropathy of the 
right and left lower extremities, with each extremity 
evaluated as 40 percent disabling.  Also by the Board's 
determination herein, the veteran is entitled to special 
monthly compensation based on a need for regular aid and 
attendance of another person.  

A certification of eligibility for financial assistance in 
the purchase of an automobile or other conveyance is provided 
in cases where the veteran has established entitlement to 
compensation for a service-connected disability, which 
results in either (1) loss or permanent loss of use of one or 
both feet; (2) loss or permanent loss of use of one or both 
hands; (3) the permanent impairment of vision of both eyes 
with the following status: Central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or central 
visual acuity or more than 20/200 if there is a field defect 
in which the peripheral field has contracted to such an 
extent that the widest diameter of visual field subtends an 
angular distance no greater than 20 in the better eye; or (4) 
for adaptive equipment eligibility only, ankylosis of one or  
both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902;  
38 C.F.R. § 3.808. 

As noted in the sections hereinabove regarding an increased 
rating for diabetes mellitus and SMC, the veteran is 
considerably disabled by virtue of diabetes mellitus and its 
complications, particularly peripheral neuropathy in the 
lower extremities.  He requires a cane or wheelchair for safe 
ambulation.  The medical evidence also indicates that his 
peripheral neuropathy condition is progressive.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

Based on the May 2002 and September 2002 VA examinations in 
particular, the Board finds that due to the veteran's 
service-connected peripheral neuropathy of the lower 
extremities, he has essentially lost the use of both feet.  
From a review of the record, it is clear that the purpose of 
the adaptive equipment is to compensate for loss of use of 
the feet for purposes of driving.  To require more would 
defeat the purpose of the laws and regulations conferring the 
benefit sought on appeal.  Because the veteran has lost the 
ability to use the feet for driving as a result of his 
service-connected peripheral neuropathy, the Board finds that 
entitlement to financial assistance in the purchase of one 
automobile or other conveyance and necessary adaptive 
equipment, based on loss of use of the feet, is warranted.  
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808. 

Consequently, for purposes of this appeal, the Board 
determines that the veteran is eligible to receive automobile 
or adaptable equipment benefits because he has permanent loss 
of use of both feet and receives compensation at a 40 percent 
rating for each lower extremity under Chapter 11, of Title 
38, for such disabilities.  38 U.S.C.A. §§ 3901, 3902, 5107. 




ORDER

A 100 percent rating is granted for diabetes mellitus, 
subject to the laws and regulations governing the payment of 
monetary awards.

Special monthly compensation based on the need for the 
regular aid and attendance of another person is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

Financial assistance in the purchase of an automobile and 
adaptive equipment or adaptive equipment is granted, subject 
to the laws and regulations governing the payment of monetary 
awards.


REMAND

As to the remaining issue of entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing, the RO denied the veteran's claim in an 
April 2003 rating decision.  He was duly notified of this 
decision by letter in April 2003.  On VA Form 9, "Appeal to 
Board of Veterans' Appeals," received by the RO in June 
2003, the veteran provided argument contesting the RO's 
decision that he did not meet the requirements for specially 
adapted housing.  This argument may be construed as a notice 
of disagreement.  

When there has been an initial RO adjudication of a claim and 
a timely notice of disagreement has been filed as to its 
denial (see 38 C.F.R. §§ 20.201, 20.302(a) (2003)), thereby 
initiating the appellate process, the claimant is entitled to 
a statement of the case.  As a statement of the case 
addressing this matter has not yet been issued, a remand is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  



Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should review the entire claims 
file in light of the grants made herein 
above and again consider the veteran's 
entitlement to specially adapted housing.  
In the event that its decision relevant to 
adaptive housing remains adverse to the 
veteran, the RO should issue him a 
statement of the case on the issue of 
entitlement to a certificate of 
eligibility for financial assistance in 
acquiring specially adapted housing.  The 
veteran should be advised of the time 
limit in which he can perfect an appeal to 
the Board on this issue by filing a 
substantive appeal.  See 38 C.F.R. § 
20.302.  If, and only if, an appeal is 
perfected on this issue, should it be 
certified to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



